Case 3:21-cr-00260-RDM Document 1 Filed 09/09/21 Page 1of4

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

V. Docket No.
JASON MICHAEL HERMAN,
Defendant.
INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

COUNT ONE
Possession of Visual Depictions of Minors Engaging In Sexually

Explicit Conduct
[18 U.S.C. § 2252(a)(4)(B)]

From on or about October 12, 2020 to on or about October 17,
2020, within the Middle District of Pennsylvania, and elsewhere, the
defendant,

JASON MICHAEL HERMAN,
did knowingly possess and access with intent to view matter containing
visual depictions of minors engaged in sexually explicit conduct that
were mailed, shipped and transported using any means and facility of

interstate and foreign commerce, with at least one such visual depiction

being of a prepubescent minor and minor who had not attained 12 years
Case 3:21-cr-00260-RDM Document1 Filed 09/09/21 Page 2 of 4

of age, and the production of such visual depictions involved the use of
minors engaged in sexually explicit conduct and the visual depictions
were of such conduct.

It is further alleged that the conduct above occurred subsequent to
defendant Herman’s New Jersey state conviction for Endangering the
Welfare of a Child (Child Pornography), New Jersey Criminal Code 2C:
24-4B(5)(B), in the Superior Court of New Jersey, Camden County,
docket number CAM07002771-001, on or about October 12, 2007.

In violation of Title 18, United States Code, Sections 2252(a)(4)(B)

and (b)(2).
Case 3:21-cr-00260-RDM Document 1 Filed 09/09/21 Page 3of4

FORFEITURE ALLEGATION

1. The allegations contained in Count One of this Information
are hereby realleged and incorporated by reference for the purpose of
alleging forfeiture pursuant to Title 18, United States Code, Section
2253.

z. Pursuant to Title 18, United States Code, Section 2253, upon
conviction of an offense in violation of Title 18, United States Code,
Section 2252, the defendant,

JASON MICHAEL HERMAN,
shall forfeit to the United States of America:

a. Any visual depiction described in Title 18, United
States Code, sections 2251, 2251A, or 2252, or any
book, magazine, periodical, film, videotape, or other
matter which contains any such visual depiction, which
was produced, transported, mailed, shipped or received
in violation of Title 18, United States Code, Chapter
110;

b. | Any property, real or personal, constituting or
traceable to gross profits or other proceeds obtained

from the offenses; and

3
Case 3:21-cr-00260-RDM Document1 Filed 09/09/21 Page 4of4

ci. Any property, real or personal, used or intended to be
used to commit or to promote the commission of the
offenses.
The property to be forfeited includes, but is not limited to, the
following:

a. a Dell Laptop, black in color, serial number J8RXXN2:;

and
b. an iPhone, black in color, serial number
F2LYKKA7KXKN.
3. If any of the property described above, as a result of any act

or omission of the defendant:
a. cannot be located upon the exercise of due diligence:
Ci has been transferred or sold to, or deposited with, a

third party:

é. has been placed beyond the jurisdiction of the court:
d. has been substantially diminished in value: or
e. has been commingled with other property which cannot

be divided without difficulty,
the United States of America shall be entitled to forfeiture of substitute

property pursuant to Title 21, United States Code, Section 853(p).

4
